Exhibit 99.1 Press Release dated July 9, 2008 Michael Jones Joins NextPhase Wireless as CTO Wednesday July 9, 8:30 am ET ANAHEIM, Calif., July 9 /PRNewswire-FirstCall/ NextPhase Wireless, Inc. (OTC Bulletin Board: NPHS - News), a nationwide developer of WiMAX-ready networks and provider of advanced broadband solutions, is happy to announce that Michael Jones, current Board of Director member has agreed to take on the position of NextPhase's Chief Technology Officer. Michael Jones has returned to the NextPhase headquarters in California and is leading the rapidly expanding and improving IT department. Since his return NextPhase has made substantial improvements to their infrastructure. As a senior member of the board since its inception in 2005, Mr. Jones has worked tirelessly and harmoniously with his fellow board members to constantly improve the Company's position in the industry. When the opportunity arose to come back to the day to day leadership of the IT department, Mr. Jones was eager to assist. "Michael Jones has been a friend of NextPhase since the Company began. His technical and industry knowledge has been evident to the Board since I assumed the position of Chairman in 2006. He has acted fairly, impartially, and has generated ideas for the committees of our Board," said Tom Hemingway, Chairman and COO of NextPhase Wireless. "His resume and experience is stellar in this industry. He brings the knowledge and dedication we need and he has already made substantial improvements to our network infrastructure," continued Mr.
